IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-30646
                         Conference Calendar



ALVIN WASHINGTON,

                                          Plaintiff-Appellant,

versus

LOCAL 1524 UNION; CITY HALL, LAKE CHARLES; CITY OF LAKE
CHARLES; DAVID ALVIN VARNADO; LOCAL 1524 AMERICAN FEDERATION
OF STATE, COUNTY, AND MUNICIPAL EMPLOYEES,

                                          Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 00-CV-2713
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Alvin Washington appeals from the judgments granting the

appellees’ motions to dismiss his complaint for failure to state

a claim.    Washington contends solely that the district court

should have stricken the motions to dismiss pursuant to FED.

R. CIV. P. 11 because the motions did not conform to FED. R. CIV.

P. 10(a).

     Washington raised his contention for the first time in the

district court in a motion to strike filed after final judgment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30646
                                  -2-

was entered.    His motion was not timely for consideration by the

district court, which did not rule on it.     Thomas v. Capital Sec.

Servs., 836 F.2d 866, 880 (5th Cir. 1988)(en banc).    The motion

to strike was of no legal effect, see United States v. Early, 27
F.3d 140, 141 (5th Cir. 1994), and the district court need not

have ruled on it.

     Washington effectively raises the FED. R. CIV. P. 11 issue

for the first time on appeal.    Because the motion to strike was

of no legal effect, the district court was not placed in a

position to err, and we need not address Washington’s contention

that the district court erred by failing to grant the motion.

See Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999), cert. denied, 528 U.S. 1138 (2000).

     Washington’s appeal is without arguable merit and is

frivolous.     Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    5TH CIR. R.

42.2.

     Because Washington’s brief was filed before our opinion for

another appeal by him, Washington v. Pub. Serv. Comm’n, No. 01-

30584, slip op. at 2 (5th Cir. Oct. 26, 2001)(unpublished), in

which we warned him about possible sanctions in future appeals,

we will not impose sanctions for this frivolous appeal.    We again

caution Washington that any additional frivolous appeals filed by

him will invite the imposition of sanctions.    To avoid sanctions,

Washington is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous.
                          No. 01-30646
                               -3-

    APPEAL DISMISSED.   5TH CIR. R. 42.2.   SANCTIONS WARNING

ISSUED.